Judgment reversed and judgment for plaintiff in error.
Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed, and this court proceeding to render the judgment which said circuit court should have rendered, it is considered and adjudged that upon the facts admitted in the record, and found by the jury in answer to special. interrogatories propounded to them, in original petition of said administrator, the defendant in error, be, and the same hereby is dismissed.
It is further considered that said plaintiff in error recover all its costs by it expended in the *421common pleas, the circuit court and this court, and that this cause be remanded to the court of common pleas of Clermont county for the execution of this judgment.
Price, C. J., Shauck, Crew, Summers and Davis, JJ., concur.